             Case 2:17-cr-00212-MCE Document 129 Filed 08/31/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00212 MCE
12                                 Plaintiff,            STIPULATION TO SET MATTER FOR STATUS
                                                         HEARING; ORDER
13                          v.
14   POYA KHANJAN, AKA
       “SAMEER,”
15
                                  Defendant.
16

17
                                                 STIPULATION
18

19          1.      By previous order, this matter was set for a status hearing regarding trial setting on

20 August 26, 2021, at 10:00 a.m. ECF No. 121.

21          2.      By this stipulation, defendant Poya Khanjan, through his counsel of record, and the

22 United States, through its counsel of record, now move to request that defendant’s matter be set for a

23 future status hearing on September 2, 2021, at 10:00 a.m., and that the current status hearing set for

24 August 26, 2021, at 10:00 a.m. be vacated.

25          IT IS SO STIPULATED.

26 ///

27 ///

28

                                                          1
30
              Case 2:17-cr-00212-MCE Document 129 Filed 08/31/21 Page 2 of 2


 1    Dated: August 25, 2021                                PHILLIP A. TALBERT
                                                            Acting United States Attorney
 2
                                                            /s/ Rosanne L. Rust
 3                                                          ROSANNE L. RUST
                                                            CHRISTOPHER S. HALES
 4                                                          Assistant United States Attorneys
 5
      Dated: August 25, 2021                                /s/ Steve Whitworth (as
 6                                                          authorized)
                                                            STEVE WHITWORTH
 7                                                          MARION TITUS
 8                                                          Counsel for Defendant
                                                            POYA KHANJAN
 9
                                                    ORDER
10
            The Court has read and considered the parties’ Stipulation. The Court hereby vacates the
11
     currently scheduled status hearing on August 26, 2021, at 10:00 a.m., and reschedules it for September
12
     2, 2021, at 10:00 a.m.
13
            IT IS SO ORDERED.
14
     Dated: August 30, 2021
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                        2
30
